

	

		II

		109th CONGRESS

		1st Session

		S. 505

		IN THE SENATE OF THE UNITED STATES

		

			March 3, 2005

			Mr. Kyl (for himself and

			 Mr. McCain) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To amend the Yuma Crossing National Heritage Area Act of

		  2000 to adjust the boundary of the Yuma Crossing National Heritage

		  Area.

	

	

		

			1.

			Yuma crossing national Heritage Area boundary

			 adjustment

			Section 3(b) of the Yuma

			 Crossing National Heritage Area Act of 2000 (16 U.S.C. 461 note;

			 Public Law

			 106–319;

			 114

			 Stat. 1281) is amended to read as follows:

			

				

					(b)

					Boundaries

					The Heritage Area shall be comprised generally of the

				riverfront and downtown areas. More specifically, the boundaries shall be as

				follows:

					A boundary with a true point of

				beginning and inclusive of a section of land located at Township 8 South, Range

				22 West, Section 19 and excepting therefrom parcels 108–16–004 and 108–16–002

				and said boundary beginning at the northwest section corner in alignment with

				the north right-of-way line of the Colorado River Levee and thence westerly

				along the north right-of-way line of the Colorado River Levee a distance of

				15,840 ft (+/–) to the point of intersection of the north right-of-way line of

				the Colorado River Levee and the centerline of Quechan Road/Penitentiary

				Avenue, thence southerly along the centerline of Quechan Road/Penitentiary

				Avenue a distance of 1,320 ft (+/–) to the point of intersection of the

				centerline of Quechan Road/Penitentiary Avenue and the north full bank line of

				the Colorado River, thence westerly along the north full bank line of the

				Colorado River a distance of 10,579 ft (+/–) to the point of intersection of

				the north full bank line of the Colorado River and the centerline of 23rd

				Avenue, thence southerly along the centerline of 23rd Avenue a distance of

				1,320 ft (+/–) to the point of intersection of the centerline of 23rd Avenue

				and the southern right-of-way line of the Yuma Valley Levee/Yuma Valley

				Railroad right-of-way, thence easterly along the southern right-of-way line of

				the Yuma Valley Levee/Yuma Valley Railroad right-of-way a distance of 6,953 ft

				(+/–) to the point of intersection of the southern right-of-way line of the

				Yuma Valley Levee/Yuma Valley Railroad and the centerline of Lovers Lane,

				thence southwesterly along the centerline of Lovers Lane a distance of 948 ft

				(+/–) to the point of intersection of the centerline of Lovers Lane and the

				centerline of First Street, thence easterly along the centerline of First

				Street a distance of 1,390 ft (+/–) to the point of intersection of the

				centerline of First Street and the centerline of the alleyway mid-block between

				1st and 2nd Avenues, thence southerly along the centerline of the alleyway

				mid-block between 1st and 2nd Avenues a distance of 2,030 ft (+/–) to the point

				of intersection of the centerline of the alleyway mid-block between 1st and 2nd

				Avenues and the centerline of Giss Parkway, thence westerly along the

				centerline of Giss Parkway a distance of 190 ft (+/–) to the point of

				intersection of the centerline of Giss Parkway and the centerline of 2nd

				Avenue, thence southerly along the centerline of 2nd Avenue a distance of 660

				ft (+/–) to the point of intersection of the centerline of 2nd Avenue and the

				centerline of 4th Street, thence westerly along the centerline of 4th Street a

				distance of 570 ft (+/–) to the point of intersection of the centerline of 4th

				Street and the centerline of the alleyway between 3rd and 4th Avenues, thence

				southerly along the centerline of the alleyway between 3rd and 4th Avenues a

				distance of 660 ft (+/–) to the point of intersection of the centerline of the

				alleyway between 3rd and 4th Avenues and the centerline of 5th Street, thence

				westerly along the centerline of 5th Street a distance of 190 ft (+/–) to the

				point of intersection of the centerline of 5th Street and the centerline of 4th

				Avenue, thence southerly along the centerline of 4th Avenue a distance of 660

				ft (+/–) to the point of intersection of the centerline of 4th Avenue and the

				centerline of 6th Street, thence easterly along the centerline of 6th Street a

				distance of 190 ft (+/–) to the point of intersection of the centerline of 6th

				Street and the centerline of the alleyway between 3rd and 4th Avenues, thence

				southerly along the centerline of the alleyway a distance of 660 ft (+/–) to

				the point of intersection of the centerline of the alleyway between 3rd and 4th

				Avenues and the centerline of 7th Street, thence easterly along the centerline

				of 7th Street a distance of 190 ft (+/–) to the point of intersection of the

				centerline of 7th Street and the centerline of 3rd Avenue, thence southerly

				along the centerline of 3rd Avenue a distance of 440 ft (+/–) to the point of

				intersection of the centerline of 3rd Avenue and the centerline of 8th Street,

				thence easterly along the centerline of 8th Street a distance of 1,140 ft (+/–)

				to the point of intersection of the centerline of 8th Street and the centerline

				of Madison Avenue, thence northerly along the centerline of Madison Avenue a

				distance of 1,765 ft (+/–) to the point of intersection of the centerline of

				Madison Avenue and the centerline of 5th Street, thence easterly along the

				centerline of 5th Street a distance of 2,035 ft (+/–) to the point of

				intersection of the centerline of 5th Street and the centerline of the Union

				Pacific/Southern Pacific Railroad right-of-way, thence north/northwesterly

				along the centerline of the Union Pacific/Southern Pacific Railroad

				right-of-way a distance of 5,402 ft (+/–) to the point of intersection of the

				centerline of the Union Pacific/Southern Pacific Railroad right-of-way and the

				centerline of Prison Lane, thence east/southeasterly along the centerline of

				Prison Lane a distance of 535 ft (+/–) to the point of intersection of the

				centerline of Prison Lane and the southern right-of-way line of the Gila River

				Levee, thence southeasterly along the southern right-of-way line of the Gila

				River Levee a distance of 3,320 ft (+/–) to a point, thence easterly along the

				southern right-of-way line of the Gila River Levee a distance of 13,540 ft

				(+/–) to the southwest section corner of Township 8 South, Range 22 West,

				Section 19, inclusive of the section and excepting therefrom the aforementioned

				parcels, as the true point of

				beginning..

		

